Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Six months ended June 30, 2007 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ 4,909 Plus Interest included in expense 10,847 One-third of rental expense(b) 175 Adjusted “earnings” $ 15,931 Fixed charges Interest included in expense $ 10,847 Interest capitalized 41 One-third of rental expense(b) 175 Total fixed charges $ 11,063 Ratio of earnings to fixed charges 1.44 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
